IN THE SUPREME COURT OF TEXAS

                                 No. 07-0219

 IN RE  ASHLEY, HUMPHRIES & SANCHEZ; J. TOM ASHLEY, III; JAMES L. HUMPHRIES;
                             AND JUAN H. SANCHEZ

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for temporary relief, filed June 28,  2007,  is
granted.  All trial court  proceedings  in  Cause  No.  03-08-41774,  styled
Premont Independent School District v. Braselton  Construction  Company,  et
al., in the 79th District Court of  Jim  Wells  County,  Texas,  are  stayed
pending further order of this Court.
      2.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this September 21, 2007.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk